 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     JOSH KLEIN, a California resident; and
                                         )                CASE NO. 2:20-cv-01628-BJR
10   COVALENCE CAPITAL FUND I, LP, a     )
     Delaware limited liability partnership,
                                         )                ORDER RENOTING PLAINTIFFS’
11                                       )                MOTION FOR SUMMARY JUDGMENT
                             Plaintiffs, )                AND AMENDING CASE SCHEDULE
12                                       )
                       v.                )
13                                       )
     DOUGLAS JAW WOO KIM, a New York )
14   resident,                           )
                                         )
15                           Defendant.  )
     ____________________________________)
16

17
            Plaintiffs in this matter are an investment fund and one of its principals who claim they
18
     loaned Defendant funds to enable him to invest in cryptocurrency. See Am. Compl., Dkt. No. 15
19
     ¶ 8–51; Mot. for Summ. J., Dkt. No. 25 at 2–11 (“Mot.”). Plaintiffs allege Defendant fabricated
20

21   financial information and made other false representations about his investment activities in order

22   to induce them to continue providing loans. They further allege that Defendant was actually using
23   the loan proceeds to finance activities on online gambling websites and that Defendant defaulted
24
     on the loans.
25
                                                     1
             Although the close of discovery is set for January 12, 2022 and the last day for filing
 1
     dispositive motions is February 11, 2022, see Order Setting Trial Dates and Related Dates, Dkt.
 2

 3   No. 19 at 1, Plaintiffs filed a Motion for Summary Judgment on April 19, 2021, see Mot.

 4          In response to Plaintiffs’ Motion for Summary Judgment, Defendant requests that the Court
 5   defer consideration of Plaintiffs’ Motion until the close of discovery on January 12, 2022. Def.’s
 6
     Opp’n to Pls.’ Mot. for Summ. J., Dkt. No. 31.
 7
            Rule 56(d) permits a District Court to (1) defer consideration of a motion for summary
 8
     judgment or deny it; (2) allow additional time to conduct discovery; or (3) “issue any other
 9

10   appropriate order” where a nonmovant shows “for specified reasons, it cannot present facts

11   essential to justify its opposition.” FED. R. CIV. P. 56(d). In order to prevail on a request for

12   additional discovery under Rule 56, the nonmovant must show “(1) it has set forth in affidavit form
13   the specific facts it hopes to elicit from further discovery; (2) the facts sought exist; and (3) the
14
     sought-after facts are essential to oppose summary judgment.” InteliClear, LLC v. ETC Glob.
15
     Holdings, Inc., 978 F.3d 653, 662 (9th Cir. 2020) (quoting Midbrook Flowerbulbs Holland B.V. v.
16
     Holland Am. Bulb Farms, Inc., 874 F.3d 604, 619–20 (9th Cir. 2017)). The Ninth Circuit has
17

18   instructed that, at the early stage of a case—for example prior to discovery having elapsed—,

19   District Courts are to grant additional discovery time before ruling on a motion for summary

20   judgment “fairly freely.” Burlington N. Santa Fe R. Co. v. Assiniboine & Sioux Tribes of Fort
21
     Peck Rsrv., 323 F.3d 767, 773 (9th Cir. 2003).
22
            Defendant has submitted an affidavit from his attorney attesting to the need for additional,
23
     specific evidence. See Decl. of Jon-Erik Magnus, Dkt. No. 32. It is clear to the Court after
24
     reviewing the evidence Plaintiffs have submitted in support of their Motion, however, that
25
                                                      2
     Defendant now possesses much of the relevant evidence he seeks. The Court finds there is no
 1
     need to delay consideration of Plaintiffs’ Motion until January 2022. Therefore, the Court will
 2

 3   allow Defendant limited additional time to conduct discovery as provided below.

 4          The Court hereby ORDERS as follows:
 5          (1) Plaintiffs’ Motion for Summary Judgment is renoted for October 22, 2021;
 6
            (2) Defendant shall have until September 15, 2021 to complete discovery;
 7
            (3) Defendant shall file his response to Plaintiffs’ Motion for Summary Judgment
 8              no later than October 8, 2021;
 9          (4) Plaintiffs shall file their reply in support of their Motion for Summary Judgment
10              no later than October 22, 2021;

11          (5) The Court hereby AMENDS its case scheduling order and sets the following
                deadlines:
12
                       a. Expert Witness Disclosure/Reports under FRCP 26(a)(2) due by
13                        August 17, 2021;
14                     b. All discovery completed by September 15, 2021;
                       c. Any other dispositive motions due by October 8, 2021;
15                     d. Motions in Limine due by February 1, 2022;
                       e. Responses to Motions in Limine due by February 8, 2022;
16                     f. Joint Pretrial Statement due by February 15, 2022;
                       g. Pretrial Conference set for February 28, 2022 at 10:30 AM; and
17
                       h. Jury Trial is set for March 15, 2022 at 9:00 AM.
18

19          DATED this 17th day of June, 2021.

20                                                        _______________________________
                                                          BARBARA J. ROTHSTEIN
21
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25
                                                     3
